Citation Nr: 1545359	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a cervical spine disorder prior to July 30, 2010 and in excess of a combined 50 percent (based upon a formulation of 10 percent for limitation of spinal motion, 20 percent for left upper extremity radiculopathy and 20 percent for right upper extremity radiculopathy) from that date.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file resides with the Phoenix, Arizona RO.  In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In February 2013, he and his friend testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.  In May 2014 and April 2015, the case was remanded for additional development (the April 2015 Board decision also denied service connection for a low back disorder and leg pain, including as secondary to the service-connected cervical spine disability).  

A September 2015 rating decision granted service connection and assigned separate 20 percent ratings for bilateral upper extremity radiculopathy, effective from July 30, 2010 (the date of VA examination which showed initial entitlement to separate compensable ratings for bilateral upper extremity radiculopathy).  The RO explained that the radiculopathy was secondary to the Veteran's service-connected cervical spine disability.  

The Veteran did not file any document with VA expressing disagreement with the September 2015 rating decision.  However, the radiculopathy is a manifestation of his service-connected cervical spine disability.  When the Veteran disagreed with the amount of compensation awarded for the cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2014).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the cervical spine condition.  For these reasons, the Board concludes that when the Veteran appealed the denial of an increased rating for his cervical spine, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate ratings for radiculopathy in the September 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the October 2008 rating decision.  Thus, the issues before the Board include the initial ratings for bilateral upper extremity radiculopathy, with consideration of the period prior to the July 30, 2010 effective date assigned by the RO.


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period, the Veteran's service-connected cervical spine disability has been characterized by orthopedic manifestations of no more than painful forward flexion to 25 degrees; limitation of cervical spine forward flexion to 15 degrees or less, ankylosis or incapacitating episodes of IVDS are not shown.

2.  It is reasonably shown that throughout the appeal period, the Veteran's service-connected cervical spine disability has been characterized by neurologic manifestations (radiculopathy) of each upper extremity with mild (but not moderate) incomplete paralysis of the upper radicular group (fifth and sixth cervicals).


CONCLUSION OF LAW

Throughout the appeal period, the Veteran's cervical spine disability warrants an increased 60 percent, but no higher, combined rating (based on a formulation of 20 percent under Code 5242 for limitation of spine motion, 20 percent under Code 8510 for right upper extremity radiculopathy, and 20 percent under Code 8510 for left upper extremity radiculopathy).  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, Diagnostic Code (Code) 8615-5293 (2003); 38 C.F.R. § 4.71a, Codes 5235-5243; 38 C.F.R. § 4.124a, Code 8510 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  A June 2008 letter provided adequate notice as to the requirements to substantiate the claim for an increased rating for the Veteran's service connected cervical spine. 

The duty to assist has also been met.  VA has obtained the Veteran's service, VA and private treatment records; assisted him in obtaining evidence; and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's claim for an increased evaluation of his service-connected cervical spine disability was received in May 20, 2008.  

A VA treatment report dated in May 2008 notes that the examiner had last evaluated the Veteran in April 2006.  The Veteran's chief complaint was that his neck was bothering him, his "AC" was worse and he had pain at the left paravertebral area to the left trapezius.  The examiner observed that there was full range of motion (FROM) of the cervical region and mild TTP (tenderness to palpation) of the left paracervical at C4-C7.  The Veteran was prescribed medication for treatment of severe muscle spasms in the neck.  

On July 2008 VA peripheral nerves examination, the Veteran complained "of pain on the cervical area of C5-C7 with tenderness over the C7 area, which radiates into the left much greater than to the right shoulder, and then down into the intrascapular area of which the pain is constant."  He described the pain as an "aching, numbing, twitching" with an intensity of 6-7 (on a scale of 1 to 10, 10 being the worst).  He also reported daily flare-ups (usually when he is sleeping) of variable duration (anywhere from momentarily to a day or 2 due to unknown precipitating factors), when the pain increases to 9 and results in "additional limitation of function anywhere from 50% to 100%".  The Veteran reported limited walking (due to jarring of his neck) and driving (especially when turning his head to the left), difficulty with concentration and sitting for more than 1 hour and dropping things (especially from his left hand); however, he indicated that there was no impact on his eating, grooming, bathing, toileting and dressing.  There was distinct tenderness over the C7 area on examination.  Range of motion testing showed 36 degrees of forward flexion (which he was able to repeat twice with a catching midline pain associated with fatigue, weakness and lack of endurance), 45 degrees of extension, lateral flexion to 20 degrees on the left and 16 degrees on the right (he was able to repeat extension and bilateral lateral flexion only once because of a severe midline catching pain associated with fatigue, weakness and lack of endurance), lateral rotation to 35 degrees on the left and 65 degrees on the right (which he was able to repeat three times with a midline tight aching pain in the absence of fatigue, weakness or lack of endurance).  The examiner noted subjective evidence of fatigue, weakness and lack of endurance in the flexion and extension positions but not in rotation and objective evidence of painful motion and spasm, especially in flexion and extension.  There had been no periods in the past 12 months of acute signs or symptoms of IVDS that required bedrest as prescribed by a physician.  The Veteran reported an increased occupational impact due to pain, spasms and confusion and difficulty thinking during periods of pain.  Electromyogram (EMG) was normal and the examiner was unable to confirm radiopathy.  

An August 2008 report of chiropractic consultation notes that the Veteran complained of increased neck pain over the last couple of years with muscle spasms in the neck and shoulders.  

An August 2009 VA treatment report shows complaints of intermittent neck pain with clavicular/shoulder pain and intermittent upper extremity tingling (but no pain paresthesia, numbness or weakness).  Subsequent VA treatment records show complaints of continued neck and upper extremity symptoms.  These records include a February 2013 letter from his treatment provider which notes that his neck X-ray showed "a little worsening of the arthritis which was seen there in the past."  

During his November 2009 DRO hearing, the Veteran reported constant numbness and burning in his neck which extends to his right hand index finger and thumb and causes him to occasionally drop things.  He also testified that the numbness and burning results in impaired sleep and concentration and has caused him to miss work.  

On July 30, 2010 VA examination, the Veteran reported moderate to severe daily neck pain with no flare-ups which radiates into the right upper extremity with numbness in the hands.  He also complained that it is hard to rotate his head when driving and hard to write for a long time due to numbness in the right hand.  On examination of the cervical spine, there was no tenderness to palpation or muscle spasm, capillary circulation to the fingers was normal, manual muscle strength testing was 5/5, deep tendon reflexes were 1-2/4, there was no gross muscle atrophy.  Muscle tone and sensory to light touch and scratch of the upper extremities was normal.  Range of motion testing showed flexion to 45 degrees, extension to 28/32 degrees, lateral rotation to 45 degrees on the right and 55 degrees on the left and bilateral lateral flexion to 25 degrees.  There was no additional loss of motion on repeat testing, which was limited to 2 repetitions due to complaints of pain in terminal degrees.  The diagnosis was degenerative disc disease/degenerative joint disease 5th to 7th cervical vertebrae with radiculopathy.  Functional impairment was between slight and moderate with no weakness, fatigability, incoordination or lack of endurance.  

During his February 2013 Travel Board hearing, the Veteran testified that his radiating neck pain impairs his concentration and has resulted in time lost from work.  

An October 2014 report of VA thoracolumbar spine examination notes that the Veteran complained of continuing neck pain and upper extremity weakness/numbness.  He reported constant pain and increased spasms of the neck and left shoulder.  

An October 2014 report of VA cervical spine examination notes that the Veteran experiences flare-ups due to overuse, needing minutes/hours to recover.  Range of motion testing showed cervical spine flexion to 45 degrees or greater (with painful motion at 25 degrees), extension to 25 degrees (with painful motion at 15 degrees), bilateral lateral flexion to 40 degrees (with painful motion at 20 degrees) and bilateral lateral rotation to 50 degrees (with painful motion at 25 degrees).  After repetitive use testing, the Veteran had 40 degrees of flexion with no decrease in extension, bilateral lateral flexion or bilateral lateral rotation.  Functional loss/impairment of the cervical spine was the result of less movement than normal, excess fatigability, incoordination and pain on movement.  The examiner noted that any neck motion was painful in the left neck muscles and shoulder muscles with no change in strength and/or sensation.  The examiner further noted a "mild loss of bilateral sensation in the C5 and C6 dermatomes meaning shoulder, lateral upper/lower arm and radial side hand but sensitive enough to [pinprick/cold/vibration] to have good protective power."  There was no loss of strength in testing (the examiner attributed the Veteran's claimed loss of strength to neck pain) and no functional loss for "up to and including" activities of daily living.  There was no localized tenderness or pain to palpation, muscle spasm or guarding resulting in abnormal gait or spinal contour or muscle spasm or guarding not resulting in abnormal gait or spinal contour.  Muscle strength was normal and there was no muscle atrophy.  Bilateral upper extremity reflex examination showed deep tendon reflexes were absent at the biceps, hypoactive at the triceps and normal at the brachioradialis.  Sensory examination showed decreased sensation to light touch of both shoulder areas, inner/outer forearms and hand and fingers.  The examiner noted that the Veteran had mild bilateral upper extremity radiculopathy manifested by numbness involving the C5/C6 nerve roots (upper radicular group).  On severity evaluation, the examiner found bilateral upper extremity incomplete paralysis.  The examiner further noted that the Veteran's IVDS had not been productive of incapacitating episodes over the past 12 months.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, VA must review the evidence of record from May 2007 (one year prior to the Veteran's May 2008 claim for increase which is on appeal).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

At the time of his May 2008 claim for increase, the Veteran's degenerative disc disease of the cervical spine with C6 radiculopathy was rated as 40 percent disabling under 38 C.F.R. § 4.71a, Codes 8615-5293, for neuritis of the median nerve with intervertebral disc syndrome.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.]  Thereafter, by a September 2015 rating decision, the combined rating for the Veteran's service-connected cervical spine disability was increased to 50 percent based on a formulation of 10 percent for limitation of cervical spinal motion (under 38 C.F.R. § 4.71a, Code 5242) and separate 20 percent ratings (under 38 C.F.R. § 4.71a, Code 8510 for mild paralysis of the upper radicular group (fifth and sixth cervicals)) for radiculopathy of each upper extremity.

Pursuant to Code 5293 (which has been renumbered to Code 5243), intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Code 5293 (2003), 5243 (2014). 

Under the General Rating formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching.  The General Rating Formula provides a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Regarding the neurologic manifestations of the Veteran's cervical spine disability, 38 C.F.R. § 4.124a, Code 8510 provides for a 20 percent rating for mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Moderate incomplete paralysis warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in a major extremity and a 40 percent rating in a minor extremity.  Complete paralysis of the upper radicular group; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent rating in a major extremity and a 60 percent rating in a minor extremity.

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

On close review of the record, the Board finds that symptoms of the Veteran's service-connected degenerative disc disease and degenerative joint disease of the cervical spine and radiculopathy of each upper extremity have been fairly consistent throughout the appeal period.  Since his May 20, 2008 claim for increase, the Veteran has consistently complained of pain on motion, less movement than normal and pain and numbness radiating into his upper extremities; such complaints are documented in his written communications, hearing testimony and on VA examinations.  Notably, on October 2014 VA examination, range of motion studies revealed forward flexion to 45 degrees, with evidence of pain at 25 degrees.  Further, this examination report includes the findings of mild bilateral upper extremity radiculopathy manifested by numbness involving the C5/C6 nerve roots (upper radicular group) characterized as bilateral upper extremity incomplete paralysis.  These symptoms are consistent with an increased 20 percent rating based on limitation of motion of the cervical spine and separate 20 percent ratings for mild incomplete paralysis of each upper extremity.  As it is reasonably shown that the symptoms documented have been present since the Veteran's May 20, 2008 claim for increase, the criteria for an increased 60 percent combined rating are met throughout the appeal period.  

The Board acknowledges that range of motion studies on July 2008 and July 2010 VA examinations revealed forward flexion to greater than 30 degrees; however, such examinations are of diminished probative value because they note evidence of painful and limited motion on repeat testing but do not identify the point in the active range of motion at which pain appeared.  Regarding bilateral upper extremity neurologic impairment, the Board notes that the July 2008 examination report shows that the examiner was unable to confirm radiculopathy.  However, as noted, the Veteran's complaints have remained consistent throughout the appeal period and he is competent to report symptoms such as pain and numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Regarding entitlement to ratings in excess of 20 percent based on limitation of motion of the cervical spine and mild incomplete paralysis of each upper extremity, the Board finds no evidence when symptoms of the Veteran's cervical spine and upper extremity disabilities were of (or approximated) such nature and gravity as to warrant ratings in excess of 20 percent.  There are no findings of limitation of cervical spine forward flexion to 15 degrees or less, ankylosis or incapacitating episodes of IVDS or moderate incomplete paralysis of either upper extremity.  Additionally, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Notably, the October 2014 VA examiner found no additional neurologic impairment of the upper extremities.  Further, the functional loss of the cervical spine; including less movement than normal, excess fatigability, incoordination and pain, is encompassed by the 20 percent assigned rating; impairment sufficient to warrant a 30 percent rating is not shown.

The Board has considered whether the appellant would be entitled to a higher rating under another Diagnostic Code for his upper extremity neurologic symptoms, but finds none.  He had mild numbness; however, he had normal muscle strength and did not have muscle atrophy.  Thus, the Board finds the appellant's bilateral upper extremity radiculopathy is appropriately evaluated under Code 8510 for symptoms of incomplete paralysis of the upper radicular group.

The Board notes that, at the time of his May 2008 claim for increase, the Veteran's rating under Code 5293 had been in effect since November 1994, or less than 20 years.  As such, it was not protected, and there is no possibility of reduction in rating or severance of service connection.  Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding that a change in diagnostic code for a protected disability rating that was in effect for 20 years or more could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (holding that service connection is not severed simply because a diagnostic code associated with a disability is corrected to determine more accurately the benefit to which a veteran may be entitled).

The Board has considered the Veteran's lay statements that his conditions warrant higher ratings.  He is competent to report symptoms (such as pain and numbness) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 465.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine and bilateral upper extremity disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected cervical spine and secondary bilateral upper extremity disabilities.  The Veteran's disabilities are manifested by pain, loss of motion and numbness.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the cervical spine disability (including radiculopathy) on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, as the Veteran does not claim (and the evidence does not show) that his cervical spine and bilateral upper extremity disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  The evidence indicates that the Veteran is employed full time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)





ORDER

Throughout the appeal period since May 20, 2008, the Veteran's cervical spine disability warrants an increased 60 percent, but no higher, combined rating (based on a formulation of 20 percent under Code 5242 for limitation of spine motion, 20 percent under Code 8510 for right upper extremity radiculopathy, and 20 percent under Code 8510 for left upper extremity radiculopathy), subject to the regulations governing payment of monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


